                        Case 2:18-cv-00051-JAD-GWF Document 77 Filed 07/31/19 Page 1 of 3



                    1 ROBERT W. FREEMAN, ESQ.
                      Nevada Bar No. 003062
                    2 Email: Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT, ESQ
                    3 Nevada Bar No. 10171
                      Email: Priscilla.Obriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant
                    7 USAA General Indemnity Company

                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                                              DISTRICT OF NEVADA
                   10
                                                                      ***
                   11
                        EMILY ZERVAS,                                       CASE NO. 2:18-cv-00051-JAD-GWF
                   12
                                           Plaintiff,
                   13                                                       DEFENDANT’S MOTION TO REMOVE
                                 vs.                                        ATTORNEY FROM THE SERVICE LIST
                   14
                      USAA GENERAL INDEMNITY COMPANY,
                   15 a foreign corporation doing business in
                      Nevada, DOES I through X and ROE
                   16 CORPORATIONS XI through XX,

                   17                      Defendants.

                   18
                                 Defendant USAA GENERAL INDEMNITY COMPANY (“Defendant”), by and
                   19
                        through its attorney of record Robert W. Freeman, Esq., and Priscilla L. O’Briant, Esq., of
                   20
                        the law firm of Lewis Brisbois Bisgaard & Smith, LLP, hereby request that Danielle C.
                   21
                        Miller, Esq. be removed from the list of counsel to be noticed.
                   22
                        ///
                   23
                        ///
                   24
                        ///
                   25
                        ///
                   26
                        ///
                   27
                        ///
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4843-0503-8750.1
ATTORNEYS AT LAW
                        Case 2:18-cv-00051-JAD-GWF Document 77 Filed 07/31/19 Page 2 of 3



                   1             Danielle C. Miller, Esq. is no longer with Lewis Brisbois Bisgaard & Smith, LLP.

                   2 Given the appearance of the attorney on behalf of Defendant, no party will be prejudiced

                   3 by the counsel’s withdrawal.

                   4             DATED this 31st day of July, 2019.

                   5                                           LEWIS BRISBOIS BISGAARD & SMITH         LLP

                   6

                   7                                           By     /s/ Robert W. Freeman
                                                                      ROBERT W. FREEMAN, ESQ.
                   8                                                  Nevada Bar No. 003062
                                                                      PRISCILLA L. O’BRIANT, ESQ
                   9                                                  Nevada Bar No. 10171
                                                                      6385 S. Rainbow Boulevard, Suite 600
                   10                                                 Las Vegas, Nevada 89118
                                                                      Attorneys for Defendant
                   11                                                 USAA General Indemnity Company
                   12

                   13

                   14

                   15
                                                                       IT IS SO ORDERED:
                   16

                   17
                                                                      _________________________________
                   18                                                 UNITED STATES MAGISTRATE JUDGE

                   19
                                                                       DATED: August 1, 2019
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4843-0503-8750.1                              2
                        Case 2:18-cv-00051-JAD-GWF Document 77 Filed 07/31/19 Page 3 of 3



                    1                                 CERTIFICATE OF SERVICE

                    2            Pursuant to F.R.C.P. 5(b), I certify that I am an employee of LEWIS BRISBOIS

                    3 BISGAARD & SMITH LLP, and that on this 31st day of July, 2019, I did cause a true and

                    4 correct copy of DEFENDANT’S MOTION TO REMOVE ATTORNEY FROM THE

                    5 SERVICE LIST in Zervas v. USAA, et al., United States District Court Case No. 2:18-cv-

                    6 00051-JAD-GWF, to be served via electronic service by the U.S. District Court CM/ECF

                    7 system to the parties on the Electronic Filing System.

                    8 William W. McGaha, Esq.                          wwm@smlvlaw.net
                      SCHUETZE & McGAHA, P.C.
                    9 601 S. Rancho Drive, Suite C-20
                      Las Vegas, Nevada 89106
                   10 Telephone: 702-369-3225
                      Attorneys for Plaintiff
                   11

                   12                                       By /s/ Tiffany Dube
                                                               An Employee of
                   13                                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4843-0503-8750.1                           3
